Exhibit 10.1

[Dealer]

Date: [_____], 2019

Aerie Pharmaceuticals, Inc.

550 Hills Drive, 3rd Floor

Bedminster, NJ 07921

Attention:                     Richard J. Rubino, Chief Financial Officer

Telephone No.:            (908) 470-4320

Facsimile No.:             (908) 470-4329

Email: rubino@aeriepharma.com

Re: Base Call Option Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between [_____]
(“Dealer”) and Aerie Pharmaceuticals, Inc. (“Counterparty”) as of the Trade Date
specified below (the “Transaction”). This letter agreement constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. Each
party further agrees that this Confirmation together with the Agreement evidence
a complete binding agreement between Counterparty and Dealer as to the subject
matter and terms of the Transaction to which this Confirmation relates, and
shall supersede all prior or contemporaneous written or oral communications with
respect thereto.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. Certain defined terms used herein are based on terms that are
defined in the Preliminary Offering Memorandum dated September 3, 2019 as
amended and supplemented by the related pricing term sheet (the “Offering
Memorandum”) relating to the 1.50% Convertible Senior Notes due 2024 (as
originally issued by Counterparty, the “Convertible Notes” and each USD 1,000
principal amount of Convertible Notes, a “Convertible Note”) issued by
Counterparty in an aggregate initial principal amount of USD 275,000,000 (as
increased by up to an aggregate principal amount of USD 41,250,000 if and to the
extent that the Initial Purchasers (as defined herein) exercise their option to
purchase additional Convertible Notes pursuant to the Purchase Agreement (as
defined herein)) pursuant to an Indenture to be dated September 9, 2019, between
Counterparty and Wilmington Trust, National Association, as trustee (the
“Indenture”). In the event of any inconsistency between the terms defined in the
Offering Memorandum, the Indenture and this Confirmation, this Confirmation
shall govern. The parties acknowledge that this Confirmation is entered into on
the date hereof with the understanding that (i) definitions set forth in the
Indenture which are also defined herein by reference to the Indenture and
(ii) sections of the Indenture that are referred to herein will conform to the
descriptions thereof in the Offering Memorandum. If any such definitions in the
Indenture or any such sections of the Indenture differ from the descriptions
thereof in the Offering Memorandum, the descriptions thereof in the Offering
Memorandum will govern for purposes of this Confirmation. The parties further
acknowledge that the Indenture section numbers used herein are based on the
draft of the Indenture last reviewed by Dealer as of the date of this
Confirmation, and if any such section numbers are changed in the Indenture as
executed, the parties will amend this Confirmation in good faith to preserve the
intent of the parties. Subject to the foregoing, the references to the Indenture
herein are references to the Indenture as in effect on the date of its
execution, and if the Indenture is amended or supplemented following such date
(other than any amendment or supplement (x) pursuant to Section 8.01(I) of the
Indenture that, as determined by the Calculation Agent, conforms the Indenture
to the description of Convertible Notes in the Offering Memorandum or
(y) pursuant to Section 5.09 of the Indenture, subject, in the case of this
clause (y), to the second paragraph under “Method of Adjustment” in Section 3),
any such amendment or supplement will be disregarded for purposes of this
Confirmation unless the parties agree otherwise in writing. For the purposes of
the Equity Definitions, the Transaction shall be deemed to be a Share Option
Transaction.



--------------------------------------------------------------------------------

1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Counterparty had executed an agreement in such form on the Trade
Date but without any Schedule except for:

 

  (a)

the election of the laws of the State of New York as the governing law (without
reference to choice of law doctrine); and

 

  (b)

(i) the election that the “Cross Default” provisions of Section 5(a)(vi) of the
Agreement shall apply to Dealer with a “Threshold Amount” of three percent of
the shareholders’ equity of Dealer; provided that “Specified Indebtedness” shall
not include obligations in respect of deposits received in the ordinary course
of Dealer’s banking business, (ii) the phrase “or becoming capable at such time
of being declared” shall be deleted from clause (1) of such Section 5(a)(vi) and
(iii) the following language shall be added to the end thereof “Notwithstanding
the foregoing, a default under subsection (2) hereof shall not constitute an
Event of Default if (x) the default was caused solely by error or omission of an
administrative or operational nature; (y) funds were available to enable the
relevant party to make the payment when due; and (z) the payment is made within
two Local Business Days of such party’s receipt of written notice of its failure
to pay.”

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency among this Confirmation, the Equity Definitions, the or the
Agreement, the following shall prevail in the order of precedence indicated:
(i) this Confirmation; (ii) the Equity Definitions; and (iii) the Agreement.

If there exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transaction shall not be considered a
Transaction under, or otherwise governed by, such existing or deemed ISDA Master
Agreement.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

General Terms.

  

Trade Date:

   [_____], 2019

Effective Date:

   [_____], 2019, or such other date as agreed by the parties in writing

Option Style:

   “Modified American”, as described under “Procedures for Exercise” below

Option Type:

   Call

Buyer:

   Counterparty

Seller:

   Dealer

Shares:

   The common stock of Counterparty, par value USD 0.001 per share (Exchange
symbol “AERI”).

Number of Options:

   [_____]. For the avoidance of doubt, the Number of Options shall be reduced
by any Options exercised by Counterparty. In no event will the Number of Options
be less than zero.

Applicable Percentage:

   [__]%

Option Entitlement:

   A number equal to the product of the Applicable Percentage and 40.0400.

 

2



--------------------------------------------------------------------------------

Strike Price:

   USD 24.9750

Cap Price:

   USD 37.0000

Premium:

   USD [_____]

Premium Payment Date:

   The Effective Date

Exchange:

   The NASDAQ Global Market

Related Exchange(s):

   All Exchanges

Excluded Provisions:

   Section 5.06 and Section 5.07 of the Indenture.

Rounding of Strike Price/Cap Price/Option Entitlement:

   In connection with any adjustment to the Option Entitlement or Strike Price,
the Option Entitlement or the Strike Price, as the case may be, shall be rounded
by the Calculation Agent in accordance with the provisions of the Indenture
relating to rounding of the “Conversion Price” or the “Conversion Rate”, as
applicable (each as defined in the Indenture). In connection with any adjustment
to the Cap Price hereunder, the Calculation Agent will round the adjusted Cap
Price to the nearest USD0.0001.

Procedures for Exercise.

  

Conversion Date:

   With respect to any conversion of a Convertible Note (other than any
conversion of Convertible Notes with a Conversion Date occurring prior to the
Free Convertibility Date (any such conversion, an “Early Conversion”), to which
the provisions of Section 10(i)(i) of this Confirmation shall apply), the date
on which the Holder (as such term is defined in the Indenture) of such
Convertible Note satisfies all of the requirements for conversion thereof as set
forth in Section 5.02(A) of the Indenture.

Free Convertibility Date:

   April 1, 2024

Expiration Time:

   The Valuation Time

Expiration Date:

   October 1, 2024, subject to earlier exercise.

Multiple Exercise:

   Applicable, as described under “Automatic Exercise” below.

Automatic Exercise:

   Notwithstanding Section 3.4 of the Equity Definitions, on each Conversion
Date occurring on or after the Free Convertibility Date, in respect of which a
notice of conversion that is effective as to Counterparty has been delivered by
the relevant converting Holder, a number of Options equal to the number of
Convertible Notes in denominations of USD 1,000 as to which such Conversion Date
has occurred shall be deemed to be

 

3



--------------------------------------------------------------------------------

   automatically exercised; provided that such Options shall be exercised or
deemed exercised only if Counterparty has provided a Notice of Exercise to
Dealer in accordance with “Notice of Exercise” below.    Notwithstanding the
foregoing, in no event shall the number of Options that are exercised or deemed
exercised hereunder exceed the Number of Options.

Notice of Exercise:

   Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Options relating to
Convertible Notes with a Conversion Date occurring on or after the Free
Convertibility Date, Counterparty must notify Dealer in writing (which, for the
avoidance of doubt, may be by email in accordance with Section 7 hereof) before
5:00 p.m. (New York City time) on the Scheduled Valid Day immediately preceding
the Expiration Date specifying the number of such Options; provided that if the
Relevant Settlement Method for such Options is (x) Net Share Settlement and the
Specified Cash Amount (as defined below) is not USD 1,000, (y) Cash Settlement
or (z) Combination Settlement, Dealer shall have received a separate notice (the
“Notice of Final Settlement Method”) (which, for the avoidance of doubt, may be
by email in accordance with Section 7 hereof) in respect of all such Convertible
Notes before 5:00 p.m. (New York City time) on the “Scheduled Trading Day” (as
defined in the Indenture) immediately preceding the Free Convertibility Date
specifying (1) the Relevant Settlement Method for such Options, and (2) if the
settlement method for the related Convertible Notes is not Settlement in Shares
or Settlement in Cash (each as defined below), the fixed amount of cash per
Convertible Note that Counterparty has elected to deliver to Holders (as such
term is defined in the Indenture) of the related Convertible Notes (the
“Specified Cash Amount”), and if Counterparty fails to timely provide such
Notice of Final Settlement Method, it shall be deemed to have provided a Notice
of Final Settlement Method indicating that the Relevant Settlement Method is Net
Share Settlement and that the settlement method for the related Convertible
Notes is a “Combination Settlement” with a “Specified Dollar Amount” (each as
defined in the Indenture) of USD 1,000. Counterparty acknowledges and agrees
that it shall settle any conversions of the Convertible Notes with a Conversion
Date occurring on or after the Free Convertibility Date in the same manner as
provided in the Notice of Final Settlement Method it provides or is deemed to
have provided hereunder. Counterparty acknowledges its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Exchange Act (as defined below) and the rules and regulations thereunder, in
respect of any election of a settlement method with respect to the Convertible
Notes that is not “Combination Settlement” with a “Specified Dollar Amount”
(each as defined in the Indenture) of USD 1,000.

 

4



--------------------------------------------------------------------------------

Valuation Time:

   At the close of trading of the regular trading session on the Exchange;
provided that if the principal trading session is extended, the Calculation
Agent shall determine the Valuation Time in its commercially reasonable
discretion.

Market Disruption Event:

   Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety
by the following:    “‘Market Disruption Event’ means, in respect of a Share,
(i) a failure by the principal United States national or regional securities
exchange on which the Shares are listed, or, if the Shares are not then listed
on a United States national or regional securities exchange, the principal other
market on which the Shares are then traded, to open for trading during its
regular trading session or (ii) the occurrence or existence prior to 1:00 p.m.
(New York City time) on any Scheduled Valid Day for the Shares for more than one
half-hour period in the aggregate during regular trading hours of any suspension
or limitation imposed on trading (by reason of movements in price exceeding
limits permitted by the relevant stock exchange or otherwise) in the Shares or
in any options contracts or futures contracts traded on any United States
exchange relating to the Shares.”

Settlement Terms.

  

Settlement Method:

   For any Option, Net Share Settlement; provided that if the Relevant
Settlement Method set forth below for such Option is not Net Share Settlement,
then the Settlement Method for such Option shall be such Relevant Settlement
Method, but only if Counterparty shall have notified Dealer of the Relevant
Settlement Method in the Notice of Final Settlement Method for such Option.

Relevant Settlement Method:

   In respect of any Option:    (i) if Counterparty has elected to settle its
conversion obligations in respect of the related Convertible Note (A) entirely
in Shares pursuant to Section 5.03(B)(i)(1) of the Indenture (together with cash
in lieu of fractional Shares) (such settlement method, “Settlement in Shares”),
(B) in a combination of cash and Shares pursuant to Section 5.03(B)(i)(3) of the
Indenture with a “Specified Dollar Amount” (as defined in the Indenture) less
than USD 1,000 (such settlement method, “Low Cash Combination Settlement”) or
(C) in a combination of cash and Shares pursuant to Section 5.03(B)(i)(3) of the
Indenture with a “Specified Dollar Amount” (as defined in the Indenture) equal
to USD 1,000, then, in each case, the Relevant Settlement Method for such Option
shall be Net Share Settlement;

 

5



--------------------------------------------------------------------------------

   (ii) if Counterparty has elected to settle its conversion obligations in
respect of the related Convertible Note in a combination of cash and Shares
pursuant to Section 5.03(B)(i)(3) of the Indenture with a “Specified Dollar
Amount” (as defined in the Indenture) greater than USD 1,000, then the Relevant
Settlement Method for such Option shall be Combination Settlement; and    (iii)
if Counterparty has elected to settle its conversion obligations in respect of
the related Convertible Note entirely in cash pursuant to Section 5.03(B)(i)(2)
of the Indenture (such settlement method, “Settlement in Cash”), then the
Relevant Settlement Method for such Option shall be Cash Settlement.

Net Share Settlement:

   If Net Share Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option, a number of Shares (the “Net Share
Settlement Amount”) equal to the sum, for each Valid Day during the Settlement
Averaging Period for each such Option, of (i) (a) the Daily Option Value for
such Valid Day, divided by (b) the Relevant Price on such Valid Day, divided by
(ii) the number of Valid Days in the Settlement Averaging Period; provided that
in no event shall the Net Share Settlement Amount for any Option exceed a number
of Shares equal to the Applicable Limit for such Option divided by the
Applicable Limit Price on the Settlement Date for such Option.    Dealer will
pay cash in lieu of delivering any fractional Shares to be delivered with
respect to any Net Share Settlement Amount valued at the Relevant Price for the
last Valid Day of the Settlement Averaging Period.

Combination Settlement:

   If Combination Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will pay or deliver, as the case may be, to
Counterparty, on the relevant Settlement Date for each such Option:   

(i) cash (the “Combination Settlement Cash Amount”) equal to the sum, for each
Valid Day during the Settlement Averaging Period for such Option, of (A) an
amount (the “Daily Combination Settlement Cash Amount”) equal to the lesser of
(1) the product of (x) the Applicable Percentage and (y) the Specified Cash
Amount minus USD 1,000 and (2) the Daily Option Value, divided by (B) the number
of Valid Days in the Settlement Averaging Period; provided that if the
calculation in clause (A) above results in zero or a negative number for any
Valid Day, the Daily Combination Settlement Cash Amount for such Valid Day shall
be deemed to be zero; and

 

6



--------------------------------------------------------------------------------

  

(ii)  Shares (the “Combination Settlement Share Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of a
number of Shares for such Valid Day (the “Daily Combination Settlement Share
Amount”) equal to (A) (1) the Daily Option Value on such Valid Day minus the
Daily Combination Settlement Cash Amount for such Valid Day, divided by (2) the
Relevant Price on such Valid Day, divided by (B) the number of Valid Days in the
Settlement Averaging Period; provided that if the calculation in sub-clause
(A)(1) above results in zero or a negative number for any Valid Day, the Daily
Combination Settlement Share Amount for such Valid Day shall be deemed to be
zero;

   provided that in no event shall the sum of (x) the Combination Settlement
Cash Amount for any Option and (y) the Combination Settlement Share Amount for
such Option multiplied by the Applicable Limit Price on the Settlement Date for
such Option, exceed the Applicable Limit for such Option.    Dealer will pay
cash in lieu of delivering any fractional Shares to be delivered with respect to
any Combination Settlement Share Amount valued at the Relevant Price for the
last Valid Day of the Settlement Averaging Period.

Cash Settlement:

   If Cash Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an amount of
cash (the “Cash Settlement Amount”) equal to the sum, for each Valid Day during
the Settlement Averaging Period for such Option, of (i) the Daily Option Value
for such Valid Day, divided by (ii) the number of Valid Days in the Settlement
Averaging Period.

Daily Option Value:

   For any Valid Day, an amount equal to (i) the Option Entitlement on such
Valid Day, multiplied by (ii) (A) the lesser of the Relevant Price on such Valid
Day and the Cap Price, less (B) the Strike Price on such Valid Day; provided
that if the calculation contained in clause (ii) above results in a negative
number, the Daily Option Value for such Valid Day shall be deemed to be zero. In
no event will the Daily Option Value be less than zero.

Applicable Limit:

   For any Option, an amount of cash equal to the Applicable Percentage
multiplied by the excess of (i) the aggregate of (A) the amount of cash, if any,
paid to the Holder of the related Convertible Note upon conversion of such
Convertible Note and (B) the number of Shares, if

 

7



--------------------------------------------------------------------------------

   any, delivered to the Holder of the related Convertible Note upon conversion
of such Convertible Note multiplied by the Applicable Limit Price on the
Settlement Date for such Option, over (ii) USD 1,000.

Applicable Limit Price:

   On any day, the opening price as displayed under the heading “Op” on
Bloomberg page AERI <equity> (or any successor thereto).

Valid Day:

   A day on which (i) there is no Market Disruption Event and (ii) trading in
the Shares generally occurs on the Exchange or, if the Shares are not then
listed on the Exchange, on the principal other United States national or
regional securities exchange on which the Shares are then listed or, if the
Shares are not then listed on a United States national or regional securities
exchange, on the principal other market on which the Shares are then traded. If
the Shares are not so listed or traded, “Valid Day” means a Business Day.

Scheduled Valid Day:

   A day that is scheduled to be a Valid Day on the principal United States
national or regional securities exchange or market on which the Shares are
listed or traded or, if the Shares are not then listed on a United States
national or regional securities exchange, on the principal other market on which
the Shares are then traded. If the Shares are not so listed or traded,
“Scheduled Valid Day” means a Business Day.

Business Day:

   Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.

Relevant Price:

   On any Valid Day, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page AERI <equity> AQR (or, if
such page is not available, its equivalent successor page) in respect of the
period from the scheduled open of trading to the scheduled close of trading of
the primary trading session on the Exchange on such Valid Day (or if such
volume-weighted average price is unavailable at such time, the market value of
one Share on such Valid Day, as determined by the Calculation Agent a
commercially reasonable manner using, if practicable, a volume-weighted average
method). The Relevant Price will be determined without regard to after-hours
trading or any other trading outside of the regular trading session trading
hours.

Settlement Averaging Period:

   For any Option, the 50 consecutive Valid Days commencing on, and including,
the 51st Scheduled Valid Day immediately prior to the Expiration Date; provided
that if the Notice of Final Settlement Method for such Option specifies that
Settlement in Shares or Low Cash

 

8



--------------------------------------------------------------------------------

   Combination Settlement applies to the related Convertible Note, the
Settlement Averaging Period shall be the 100 consecutive Valid Days commencing
on, and including, the 101st Scheduled Valid Day immediately prior to the
Expiration Date.

Settlement Date:

   For any Option, the second Business Day immediately following the final Valid
Day of the Settlement Averaging Period for such Option.

Settlement Currency:

   USD

Other Applicable Provisions:

   The provisions of Sections 9.1(c), 9.8, 9.9 and 9.11 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Settled”. “Share
Settled” in relation to any Option means that Net Share Settlement or
Combination Settlement is applicable to that Option.

Representation and Agreement:

   Notwithstanding anything to the contrary in the Equity Definitions
(including, but not limited to, Section 9.11 thereof), the parties acknowledge
that (i) any Shares delivered to Counterparty shall be, upon delivery, subject
to restrictions and limitations arising from Counterparty’s status as issuer of
the Shares under applicable securities laws, (ii) Dealer may deliver any Shares
required to be delivered hereunder in certificated form in lieu of delivery
through the Clearance System and (iii) any Shares delivered to Counterparty may
be “restricted securities” (as defined in Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”)). With respect to such certificated
Shares, the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by deleting the remainder of the provision after
the word “encumbrance” in the fourth line thereof.

 

3.

Additional Terms applicable to the Transaction.

 

Adjustments applicable to the Transaction:

  

Potential Adjustment Events:

   Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
any Dilution Adjustment Provision, that would result in an adjustment under the
Indenture to the “Conversion Rate” or the composition of a “Reference Property
Unit” or to any “Last Reported Sale Price”, “Daily VWAP,” “Daily Conversion
Value”, “Daily Cash Amount”, or “Daily Share Amount” (each as defined in the
Indenture). For the avoidance of doubt, Dealer shall not have any delivery or
payment obligation hereunder, and no adjustment shall be made to the terms of
the Transaction, on account of (x) any distribution of cash, property or
securities by Counterparty to holders of the Convertible Notes (upon conversion
or otherwise) or (y) any other transaction in

 

9



--------------------------------------------------------------------------------

   which holders of the Convertible Notes are entitled to participate, in each
case, in lieu of an adjustment under the Indenture of the type referred to in
the immediately preceding sentence (including, without limitation, pursuant to
the second sentence of the penultimate paragraph of Section 5.05(A)(iii)(1) of
the Indenture or the second sentence of the penultimate paragraph of
Section 5.05(A)(iv) of the Indenture).

Method of Adjustment:

   Calculation Agent Adjustment, which means that, notwithstanding
Section 11.2(c) of the Equity Definitions, upon any Potential Adjustment Event,
the Calculation Agent shall make a corresponding adjustment to any one or more
of the Strike Price, Number of Options, Option Entitlement and any other
variable relevant to the exercise, settlement or payment for the Transaction.   
Notwithstanding the foregoing and “Consequences of Merger Events / Tender
Offers” below:   

(i) if the Calculation Agent in good faith disagrees with any adjustment to the
Convertible Notes that involves an exercise of discretion by Counterparty or its
board of directors (including, without limitation, pursuant to Section 5.05(H)
of the Indenture, Section 5.09 of the Indenture or any supplemental indenture
entered into thereunder or in connection with any proportional adjustment or the
determination of the fair value of any securities, property, rights or other
assets), then in each such case, the Calculation Agent will determine the
adjustment to be made to any one or more of the Strike Price, Number of Options,
Option Entitlement and any other variable relevant to the exercise, settlement
or payment for the Transaction in a commercially reasonable manner; provided
that, notwithstanding the foregoing, if any Potential Adjustment Event occurs
during the Settlement Averaging Period but no adjustment was made to any
Convertible Note under the Indenture because the relevant Holder (as such term
is defined in the Indenture) was deemed to be a record owner of the underlying
Shares on the related Conversion Date, then the Calculation Agent shall make a
commercially reasonable adjustment, as determined by it, to the terms hereof in
order to account for such Potential Adjustment Event;

  

(ii)  in connection with any Potential Adjustment Event as a result of an event
or condition set forth in Section 5.05(A)(ii) of the Indenture or
Section 5.05(A)(iii)(1) of the Indenture where, in either case, the period for
determining “Y” (as

 

10



--------------------------------------------------------------------------------

  

such term is used in Section 5.05(A)(ii) of the Indenture) or “SP” (as such term
is used in Section 5.05(A)(iii)(1) of the Indenture), as the case may be, begins
before Counterparty has publicly announced the event or condition giving rise to
such Potential Adjustment Event, then the Calculation Agent shall have the right
to adjust any variable relevant to the exercise, settlement or payment for the
Transaction as appropriate to reflect the reasonable costs (to account solely
for hedging mismatches and market losses) and expenses incurred by Dealer in
connection with its hedging activities, with such adjustments made assuming that
Dealer maintains commercially reasonable hedge positions, as a result of such
event or condition not having been publicly announced prior to the beginning of
such period; and

  

(iii)  if any Potential Adjustment Event is declared and (a) the event or
condition giving rise to such Potential Adjustment Event is subsequently
amended, modified, cancelled or abandoned, (b) the “Conversion Rate” (as defined
in the Indenture) is otherwise not adjusted at the time or in the manner
contemplated by the relevant Dilution Adjustment Provision based on such
declaration or (c) the “Conversion Rate” (as defined in the Indenture) is
adjusted as a result of such Potential Adjustment Event and subsequently
re-adjusted (each of clauses (a), (b) and (c), a “Potential Adjustment Event
Change”) then, in each case, the Calculation Agent shall have the right to
adjust any variable relevant to the exercise, settlement or payment for the
Transaction as appropriate to reflect the reasonable costs (to account solely
for hedging mismatches and market losses) and expenses incurred by Dealer in
connection with its hedging activities, with such adjustments made assuming that
Dealer maintains commercially reasonable hedge positions, as a result of such
Potential Adjustment Event Change.

   Promptly following (but in any event within three Exchange Business Days of)
the occurrence of any Potential Adjustment Event or Potential Adjustment Event
Change, Counterparty shall notify the Calculation Agent in writing of the
details of such Potential Adjustment Event or Potential Adjustment Event Change
(as applicable).

Dilution Adjustment Provisions:

   Sections 5.05(A)(i), (ii), (iii), (iv) and (v), and Section 5.05(H) of the
Indenture.

 

11



--------------------------------------------------------------------------------

Extraordinary Events applicable to the Transaction:

 

Merger Events:

   Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in the definition of “Common Stock Change Event” in Section 5.09(A) of the
Indenture.

Tender Offers:

   Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section 5.05(A)(v) of the Indenture.

Consequences of Merger Events/ Tender Offers:

   Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions
(which Sections shall not apply for the purposes of the Transaction except as
provided in Section 10(y) below), upon the occurrence of a Merger Event or a
Tender Offer, the Calculation Agent shall make a corresponding adjustment in
respect of any adjustment under the Indenture to any one or more of the nature
of the Shares (in the case of a Merger Event), Strike Price, Number of Options,
Option Entitlement and any other variable relevant to the exercise, settlement
or payment for the Transaction to the extent that an analogous adjustment is
required to be made pursuant to the Indenture in respect of such Merger Event or
Tender Offer, subject to the second paragraph under “Method of Adjustment”;
provided, however, that such adjustment shall be made without regard to any
adjustment to the Conversion Rate pursuant to any Excluded Provision; provided
further that if, with respect to a Merger Event or a Tender Offer, (i) the
consideration for the Shares includes (or, at the option of a holder of Shares,
may include) shares of an entity or person that is not a corporation or is not
organized under the laws of the United States, any State thereof or the District
of Columbia or (ii) the Counterparty to the Transaction following such Merger
Event or Tender Offer will not be a corporation organized under the laws of the
United States, any State thereof or the District of Columbia, then, in either
case, Cancellation and Payment (Calculation Agent Determination) may apply at
Dealer’s sole election; provided further that, for the avoidance of doubt,
adjustments shall be made pursuant to the provisions set forth above regardless
of whether any Merger Event or Tender Offer gives rise to an Early Conversion.

Consequences of Announcement Events:

   Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event,
(w) references to “Tender Offer” shall be replaced by references to
“Announcement Event” and references to “Tender Offer Date” shall be replaced by
references to “date of such Announcement Event”, (x) the word “shall” in the
second

 

12



--------------------------------------------------------------------------------

   line shall be replaced with “shall, if the Calculation Agent determines that
such Announcement Event has had a material economic effect on the Transaction,”
(y) the phrase “exercise, settlement, payment or any other terms of the
Transaction (including, without limitation, the spread)” shall be replaced with
the phrase “Cap Price (provided that in no event shall the Cap Price be less
than the Strike Price)”, and (z) the words “whether within a commercially
reasonable (as determined by the Calculation Agent) period of time prior to or
after the Announcement Event” shall be inserted prior to the word “which” in the
seventh line. For the avoidance of doubt, the Calculation Agent may determine
whether the relevant Announcement Event has had a material economic effect on
the Transaction (and, if so, and if it determines that making the relevant
adjustment would be commercially reasonable, shall adjust the Cap Price
accordingly) on one or more occasions on or after the date of the Announcement
Event up to, and including, the Expiration Date, any Early Termination Date
and/or any other date of cancellation, it being understood that any adjustment
in respect of an Announcement Event shall take into account any earlier
adjustment relating to the same Announcement Event and shall not be duplicative
with any other adjustment or cancellation valuation made pursuant to this
Confirmation, the Equity Definitions or the Agreement; provided that in no event
shall the Cap Price be adjusted to be less than the Strike Price. An
Announcement Event shall be an “Extraordinary Event” for purposes of the Equity
Definitions, to which Article 12 of the Equity Definitions is applicable.

Announcement Event:

   (i) The public announcement by Counterparty, any Valid Third-Party Entity
and/or any of their respective affiliates or duly-authorized agents in respect
of the relevant transaction of (x) any transaction or event or series of
transactions and/or events that, if completed, would lead to a Merger Event or
Tender Offer, (y) any potential acquisition or disposition by Counterparty
and/or its subsidiaries where the aggregate consideration exceeds 30% of the
market capitalization of Counterparty as of the date of such announcement (a
“Transformative Transaction”) or (z) the intention to engage in a transaction
(whether or not subsequently amended) that, if completed, would lead to a Merger
Event or the intention to purchase or otherwise obtain the requisite number of
Shares (whether or not subsequently amended) that, if completed, would lead to a
Tender Offer, (ii) the public announcement by Counterparty or any of its
affiliates or duly-authorized agents of an intention to solicit or enter into,
or to explore strategic alternatives or other similar undertaking that may
include, a Merger Event or Tender Offer or a Transformative Transaction or
(iii) any subsequent public announcement of a change to a transaction or
intention that is the subject of an

 

13



--------------------------------------------------------------------------------

   announcement of the type described in clause (i) or (ii) of this sentence
(including, without limitation, a new announcement, whether or not by the same
party, relating to such a transaction or intention or the announcement of a
withdrawal from, or the abandonment or discontinuation of, such a transaction or
intention) (in each case, whether such announcement is made by Counterparty, a
Valid Third-Party Entity or any of their respective affiliates or
duly-authorized agents) (any event described in clause (i), (ii) or (iii) (an
“Announcement Event”). For the avoidance of doubt, the occurrence of an
Announcement Event with respect to any transaction or intention shall not
preclude the occurrence of a later Announcement Event with respect to such
transaction or intention. For purposes of this definition of “Announcement
Event,” (A) “Merger Event” shall mean such term as defined under Section 12.1(b)
of the Equity Definitions (but, for the avoidance of doubt, the remainder of the
definition of “Merger Event” in Section 12.1(b) of the Equity Definitions
following the definition of “Reverse Merger” therein shall be disregarded) and
(B) “Tender Offer” shall mean such term as defined under Section 12.1(d) of the
Equity Definitions; provided that Section 12.1(d) of the Equity Definitions is
hereby amended by replacing “10%” with “20% in the third line thereof.

Valid Third-Party Entity:

   In respect of any transaction, any third party that has a bona fide intent to
enter into or consummate such transaction (it being understood and agreed that
in determining whether such third party has such a bona fide intent, the
Calculation Agent may take into consideration the effect of the relevant
announcement by such third party on the Shares and/or options relating to the
Shares).

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

Additional Disruption Events:

  

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or

 

14



--------------------------------------------------------------------------------

   informal interpretation”, (ii) replacing the word “Shares” where it appears
in clause (X) thereof with the words “Hedge Position”, (iii) replacing the
parenthetical beginning after the word “regulation” in the second line thereof
the words “(including, for the avoidance of doubt and without limitation,
(x) any tax law or (y) adoption, effectiveness or promulgation of new
regulations authorized or mandated by existing statute)”, (iv) immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the commercially reasonable manner contemplated by the Hedging Party on the
Trade Date”, (v) adding the words “provided that, in the case of clause
(Y) hereof and any law, regulation or interpretation, the consequence of such
law, regulation or interpretation is applied in an equivalent manner by Dealer
to all of its similarly situated counterparties and/or similar transactions, if
any;” after the semi-colon in the last line thereof and (vi) adding the words “,
or holding, acquiring or disposing of any Hedge Positions relating to,” after
the words “obligations under” in clause (Y) thereof.

Failure to Deliver:

   Applicable

Hedging Disruption:

   Applicable; provided that:    Section 12.9(b)(iii) of the Equity Definitions
is hereby amended by inserting in the third line thereof, after the words “to
terminate the Transaction”, the words “or a portion of the Transaction affected
by such Hedging Disruption”.

Increased Cost of Hedging:

   Not Applicable

Hedging Party:

   For all applicable Additional Disruption Events, Dealer.

Determining Party:

   For all applicable Extraordinary Events, Dealer; provided that when making
any determination or calculation as “Determining Party,” Dealer shall be bound
by the same obligations relating to required acts of the Calculation Agent as
set forth in Section 1.40 of the Equity Definitions and this Confirmation as if
Determining Party were the Calculation Agent.    Following any determination or
calculation by Determining Party hereunder, upon a written request by
Counterparty (which may be by email in accordance with Section 7), Determining
Party will promptly (but in any event within five Exchange Business Days)
provide to Counterparty by email to the email address provided by Counterparty
in such written request a report (in a commonly used file format for the storage
and manipulation of financial data) displaying in reasonable detail the basis
for such determination or calculation (including any assumptions used in making
such

 

15



--------------------------------------------------------------------------------

   determination or calculation), it being understood that in no event will
Determining Party be obligated to share with Counterparty any proprietary or
confidential data or information or any proprietary or confidential models used
by it in making such determination or calculation or any information that is
subject to an obligation not to disclose such information.

Non-Reliance:

   Applicable

Agreements and Acknowledgments

  

Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

4.  Calculation Agent.

   Dealer; provided that, following the occurrence and during the continuance of
an Event of Default of a type described in Section 5(a)(vii) of the Agreement
with respect to which Dealer is the sole Defaulting Party, Counterparty shall
have the right to designate a nationally recognized independent equity
derivatives dealer to replace Dealer as the Calculation Agent, and the parties
shall work in good faith to execute any appropriate documentation required by
such replacement Calculation Agent.    All calculations and determinations made
by the Calculation Agent shall be made in good faith and in a commercially
reasonable manner; provided that, upon receipt of written request from
Counterparty (which may be by email), the Calculation Agent shall promptly (but
in any event within five Exchange Business Days) provide Counterparty with a
written explanation describing in reasonable detail any calculation, adjustment
or determination made by it (including any quotations, market data or
information from internal or external sources used in making such calculation,
adjustment or determination, as the case may be, but without disclosing Dealer’s
proprietary models or other information that may be proprietary or subject to
contractual, legal or regulatory obligations to not disclose such information).

 

5.

Account Details.

 

  (a)

Account for payments to Counterparty:

To be provided by Counterparty.

Account for delivery of Shares to Counterparty:

To be provided by Counterparty.

 

  (b)

Account for payments to Dealer:

[_______]

 

16



--------------------------------------------------------------------------------

Account for delivery of Shares from Dealer:

To be provided by Dealer.

 

6.

Offices.

 

  (a)

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

 

  (b)

The Office of Dealer for the Transaction is: New York

 

7.

Notices.

 

  (a)

Address for notices or communications to Counterparty:

Aerie Pharmaceuticals, Inc.

550 Hills Drive, 3rd Floor

Bedminster, NJ 07921

Attention:                 Richard J. Rubino, Chief Financial Officer

Telephone No.:         (908) 470-4320

Facsimile No.:          (908) 470-4329

Email: rubino@aeriepharma.com

Address for notices or communications to Dealer:

[Dealer]

[Dealer Address/Contact/Email]

 

8.

Representations and Warranties of Counterparty.

Each of the representations and warranties of Counterparty set forth in
Section 1 of the Purchase Agreement (the “Purchase Agreement”) dated as of
September 4, 2019, among Counterparty and BofA Securities, Inc. and Citigroup
Global Markets Inc., as representatives of the Initial Purchasers party thereto
(the “Initial Purchasers”), are true and correct and are hereby deemed to be
repeated to Dealer as if set forth herein. Counterparty hereby further
represents and warrants to Dealer on the date hereof and on and as of the
Premium Payment Date that:

 

  (a)

(i) Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; (ii) such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and (iii) this Confirmation has been
duly and validly executed and delivered by Counterparty and constitutes its
valid and binding obligation, enforceable against Counterparty in accordance
with its terms, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity) and except that rights to indemnification and
contribution hereunder may be limited by federal or state securities laws or
public policy relating thereto. On or prior to the Premium Payment Date,
Counterparty shall deliver to Dealer a resolution of Counterparty’s board of
directors (together, if applicable, with the resolution of the pricing committee
established by the board in connection with the Transaction) authorizing this
Transaction.

 

  (b)

Neither the execution and delivery of this Confirmation, nor the payment of the
Premium on the Premium Payment Date, nor the incurrence or performance of
obligations of Counterparty hereunder, nor the consummation of this Transaction
by Counterparty will conflict with or result

 

17



--------------------------------------------------------------------------------

  in a breach of (i) the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, or (ii) any applicable law or regulation,
or (iii) any order, writ, injunction or decree of any court or governmental
authority or agency, or any agreement or instrument to which Counterparty or any
of its subsidiaries is a party or by which Counterparty or any of its
subsidiaries is bound or to which Counterparty or any of its subsidiaries is
subject, or constitute a default under, or result in the creation of any lien
under, any such agreement or instrument.

 

  (c)

No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act or state securities laws.

 

  (d)

Counterparty is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

 

  (e)

Counterparty is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

  (f)

Counterparty is not, on the date hereof, in possession of any material
non-public information with respect to Counterparty or the Shares.

 

  (g)

To the knowledge of Counterparty, no state or local (including any non-U.S.
jurisdiction’s) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares; provided that Counterparty makes no
representation or warranty regarding any such requirement that is applicable
generally to the ownership of common equity securities of a U.S. incorporated
corporation listed on the Exchange by Dealer or any of its affiliates solely as
a result of it or any of such affiliates being a financial institution or
broker-dealer.

 

  (h)

Counterparty understands that notwithstanding any other relationship between
Counterparty and Dealer and its affiliates, in connection with this Transaction,
Dealer or its affiliates is acting as principal and is not a fiduciary or
advisor in respect of this Transaction, including any entry, exercise,
amendment, unwind or termination thereof.

 

  (i)

Counterparty (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50 million.

 

  (j)

Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that neither Dealer nor any of its affiliates is
making any representations or warranties or taking any position or expressing
any view with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity (or any successor issue statements).

 

  (k)

Counterparty acknowledges and agrees to be bound by the Conduct Rules of the
Financial Industry Regulatory Authority, Inc. applicable to transactions in
options, and further agrees not to violate the position and exercise limits set
forth therein.

 

18



--------------------------------------------------------------------------------

9.

Representation and Warranty of the Dealer.

Dealer hereby represents and warrants to Counterparty on the date hereof and on
and as of the Premium Payment Date, that Dealer is an “eligible contract
participant” (as such term is defined in Section 1a(18) of the Commodity
Exchange Act, other than a person that is an eligible contract participant under
Section 1a(18)(C) of the Commodity Exchange Act).

 

10.

Other Provisions.

 

  (a)

Opinions. On or prior to the Premium Payment Date, Counterparty shall deliver to
Dealer an opinion of counsel, dated as of the Trade Date, substantially in the
form provided to Dealer prior to the Trade Date. Delivery of such opinion to
Dealer shall be a condition precedent for the purpose of Section 2(a)(iii) of
the Agreement with respect to each obligation of Dealer under Section 2(a)(i) of
the Agreement.

 

  (b)

Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
number of outstanding Shares as determined on such day is (i) less than [_____]1
(in the case of the first such notice) or (ii) thereafter more than [_____]2
less than the number of Shares included in the immediately preceding Repurchase
Notice; provided that Counterparty may provide Dealer advance notice on or prior
to any such day, including the maximum number of Shares that may be repurchased
under a repurchase program entered into in reliance on Rule 10b5-1(c) under the
Exchange Act and the approximate period in which such repurchases may occur, to
the extent it expects that repurchases effected on such day may result in an
obligation to deliver a Repurchase Notice (and in such case, any such advance
notice shall be deemed a Repurchase Notice to the maximum extent of repurchases
set forth in such advance notice as if Counterparty had executed such
repurchases); provided further that, if such repurchase, or the intention to
effect the same, would constitute material non-public information with respect
to Counterparty or the Shares, Counterparty shall make public disclosure thereof
at or prior to delivery of such Repurchase Notice. Counterparty agrees to
indemnify and hold harmless Dealer and its affiliates and their respective
officers, directors, employees, affiliates, advisors, agents and controlling
persons (each, an “Indemnified Person”) from and against any and all losses
(including losses relating to Dealer’s hedging activities as a consequence of
becoming, or of the risk of becoming, a Section 16 “insider”, including without
limitation, any forbearance from hedging activities or cessation of hedging
activities and any losses in connection therewith with respect to the
Transaction), claims, damages, judgments, liabilities and reasonable and
documented out-of-pocket expenses (including reasonable attorney’s fees of one
outside counsel in each relevant jurisdiction), joint or several, which an
Indemnified Person may become subject to, as a result of Counterparty’s failure
to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this paragraph, and to reimburse, within 30 days, upon written
request, each of such Indemnified Persons for any reasonable legal or other
out-of-pocket expenses incurred (and supported by invoices or other
documentation setting forth in reasonable detail such expenses) in connection
with investigating, preparing for, providing testimony or other evidence in
connection with or defending any of the foregoing. If any suit, action,
proceeding (including any governmental or regulatory

 

 

1 

Insert the number of Shares outstanding that would cause Dealer’s current
position in the Shares underlying the Transaction (including the number of
Shares underlying any additional transaction if the greenshoe is exercised in
full, and any Shares under pre-existing call option transactions with
Counterparty) to increase by 0.5%. Determined based on Dealer with highest
Applicable Percentage.

2 

Insert the number of Shares that, if repurchased, would cause Dealer’s current
position in the Shares underlying the Transaction (including the number of
Shares underlying any additional transaction if the greenshoe is exercised in
full, and any Shares under pre-existing call option transactions with
Counterparty) to increase by a further 0.5% from the threshold for the first
Repurchase Notice. Determined based on Dealer with highest Applicable
Percentage.

 

19



--------------------------------------------------------------------------------

  investigation), claim or demand shall be brought or asserted against the
Indemnified Person as a result of Counterparty’s failure to provide Dealer with
a Repurchase Notice in accordance with this paragraph, such Indemnified Person
shall promptly notify Counterparty in writing, and Counterparty, upon request of
the Indemnified Person, shall retain counsel reasonably satisfactory to the
Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the reasonable fees
and expenses of such counsel related to such proceeding. Counterparty shall not
be liable to the extent that the Indemnified Person fails to notify Counterparty
within a commercially reasonable period of time after any action is commenced
against it in respect of which indemnity may be sought hereunder. In addition,
Counterparty shall not have liability for any settlement of any proceeding
contemplated by this paragraph that is effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Counterparty agrees to indemnify any Indemnified Person from and against any
loss or liability by reason of such settlement or judgment. Counterparty shall
not, without the prior written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding contemplated by this
paragraph that is in respect of which any Indemnified Person is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Person, unless such settlement includes an unconditional release of such
Indemnified Person from all liability on claims that are the subject matter of
such proceeding on terms reasonably satisfactory to such Indemnified Person.
Counterparty shall not be liable for any losses, claims, damages or liabilities
(or expenses relating thereto) of any Indemnified Person that result from the
bad faith, gross negligence, willful misconduct or fraud of such Indemnified
Person. If the indemnification provided for in this paragraph is unavailable to
an Indemnified Person or insufficient in respect of any losses, claims, damages
or liabilities referred to therein, then Counterparty hereunder, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities. The remedies provided for in this paragraph (b) are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.

 

  (c)

Regulation M. Counterparty is not on the Trade Date engaged in a distribution,
as such term is used in Regulation M under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), of any securities of Counterparty, other than a
distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M. Counterparty shall not, until the
second Scheduled Trading Day immediately following the Effective Date, engage in
any such distribution.

 

  (d)

No Manipulation. Counterparty is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

  (e)

Transfer or Assignment.

 

  (i)

Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

 

  (A)

With respect to any Transfer Options, Counterparty shall not be released from
its notice and indemnification obligations pursuant to Section 10(b) or any
obligations under Section 10(o) or 10(t) of this Confirmation;

 

20



--------------------------------------------------------------------------------

  (B)

Any Transfer Options shall only be transferred or assigned to a third party that
is a United States person (as defined in the Internal Revenue Code of 1986, as
amended);

 

  (C)

Such transfer or assignment shall be effected on terms, including any reasonable
undertakings by such third party (including, but not limited to, an undertaking
with respect to compliance with applicable securities laws in a manner that, in
the reasonable judgment of Dealer, will not expose Dealer to material risks
under applicable securities laws) and execution of any documentation and
delivery of legal opinions with respect to securities laws and other matters by
such third party and Counterparty, as are requested by, and reasonably
satisfactory to, Dealer;

 

  (D)

(1) Dealer will not, as a result of such transfer or assignment, be required to
pay the transferee (or deliver to the transferee) on any payment date or
delivery date an amount or number of Shares, as applicable, under
Section 2(d)(i)(4) of the Agreement greater than the amount or number of Shares,
as applicable, that Dealer would have been required to pay (or deliver, as the
case may be) to Counterparty in the absence of such transfer or assignment, and
(2) Dealer will not, as a result of such transfer and assignment, receive from
the transferee on any payment date (after accounting for amounts paid by the
transferee or assignee under Section 2(d)(i)(4) of the Agreement as well as any
withholding or deduction of Tax from the payment) an amount that is less than
the amount that Dealer would have received from Counterparty in the absence of
such transfer and assignment;

 

  (E)

An Event of Default, Potential Event of Default or Termination Event will not
occur as a result of such transfer and assignment;

 

  (F)

Without limiting the generality of clause (B), Counterparty shall cause the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

 

  (G)

Counterparty shall be responsible for all commercially reasonable costs and
expenses, including commercially reasonable counsel fees, incurred by Dealer in
connection with such transfer or assignment.

 

  (ii)

Dealer may transfer or assign all or any part of its rights or obligations under
the Transaction (A) without Counterparty’s consent (but with prior written
notice to Counterparty), to any affiliate of Dealer (1) that has a long-term
issuer rating that is equal to or better than Dealer’s credit rating at the time
of such transfer or assignment, or (2) whose obligations hereunder will be
guaranteed, pursuant to the terms of a customary guarantee in a form used by
Dealer generally for similar transactions, by Dealer or Dealer’s ultimate parent
(provided that in connection with any assignment or transfer pursuant to clause
(A)(1) hereof, a failure by Dealer to give a prior written notice thereof shall
not affect the validity of such transfer or assignment, and in connection with
any assignment or transfer pursuant to clause (A)(2) hereof, the guarantee of
any guarantor of the relevant transferee’s obligations under the Transaction
shall constitute a Credit Support Document under the Agreement), or (B) with
Counterparty’s consent (such consent not to be unreasonably withheld or
delayed), to any other third party financial institution that is a recognized
dealer in the market for U.S. corporate equity derivatives and that has a
long-term issuer rating equal to or better than the lesser of (1) the credit
rating of Dealer at the time of the transfer or assignment and (2) A- by
Standard and

 

21



--------------------------------------------------------------------------------

Poor’s Rating Group, Inc. or its successor (“S&P”), or A3 by Moody’s Investor
Service, Inc. or its successor (“Moody’s”) or, if either S&P or Moody’s ceases
to rate such debt, at least an equivalent rating or better by a substitute
rating agency mutually agreed by Counterparty and Dealer; provided that, in the
case of any transfer or assignment described in clause (A) or (B) above,
(I) such a transfer or assignment shall not occur unless an Event of Default,
Potential Event of Default or Termination Event will not occur as a result of
such transfer and assignment; (II) at the time of such transfer or assignment
either (i) each Dealer and the transferee in any such transfer or assignment is
a “dealer in securities” within the meaning of Section 475(c)(1) of the Code or
(ii) the transfer or assignment does not result in a deemed exchange by
Counterparty within the meaning of Section 1001 of the Code; and (III) after any
such transfer or assignment (a) Counterparty will not, as a result of such
transfer or assignment, receive from the transferee or assignee on any payment
date or delivery date (after accounting for amounts paid by the transferee or
assignee under Section 2(d)(i)(4) of the Agreement as well as any withholding or
deduction of Tax from the payment or delivery) an amount or a number of Shares,
as applicable, lower than the amount or the number of Shares, as applicable,
that Dealer would have been required to pay or deliver to Counterparty in the
absence of such transfer or assignment, (b) Counterparty will not, as a result
of such transfer or assignment, be required to pay the transferee or assignee on
any payment date an amount under Section 2(d)(i)(4) of the Agreement greater
than an amount that Counterparty would have been required to pay to Dealer in
the absence of such transfer or assignment, and (c) Dealer shall cause the
transferee or assignee to make such Payee Tax Representations and to provide
such tax documentation as may be reasonably requested by Counterparty to permit
Counterparty to make any necessary determinations pursuant to clauses (III)(a)
and (b) of this proviso. If at any time at which (A) the Section 16 Percentage
exceeds 8.5%, (B) the Option Equity Percentage exceeds 15.0%, or (C) the Share
Amount exceeds the Applicable Share Limit (if any applies) (any such condition
described in clauses (A), (B) or (C), an “Excess Ownership Position”), Dealer is
unable after using its commercially reasonable efforts to effect a transfer or
assignment of Options to a third party on pricing terms reasonably acceptable to
Dealer and within a time period reasonably acceptable to Dealer such that (after
giving effect to such transfer or assignment and any resulting change in
Dealer’s commercially reasonable Hedge Positions) no Excess Ownership Position
exists, then Dealer may designate any Exchange Business Day as an Early
Termination Date with respect to a portion of the Transaction (the “Terminated
Portion”), such that (after giving effect to such transfer or assignment and any
resulting change in Dealer’s commercially reasonable Hedge Positions) following
such partial termination no Excess Ownership Position exists. In the event that
Dealer so designates an Early Termination Date with respect to a portion of the
Transaction, a payment shall be made pursuant to Section 6 of the Agreement as
if (1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Options equal to the
number of Options underlying the Terminated Portion, (2) Counterparty were the
sole Affected Party with respect to such partial termination, (3) the Terminated
Portion were the sole Affected Transaction and (4) Dealer were the party
entitled to designate an Early Termination Date pursuant to Section 6(b) of the
Agreement and to determine the amount payable pursuant to Section 6(e) of the
Agreement (and, for the avoidance of doubt, the provisions of Section 10(m)
shall apply to any amount that is payable by Dealer to Counterparty pursuant to
this sentence as if Counterparty was not the Affected Party). The “Section 16
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the number of Shares that Dealer and any of its affiliates
or any other person subject to aggregation with Dealer for purposes of the
“beneficial ownership” test under Section 13 of the Exchange Act, or any “group”
(within the meaning of Section 13 of the Exchange Act) of which Dealer is or may
be deemed to be a part beneficially owns (within the meaning of Section 13 of
the Exchange Act), without duplication, on such day

 

22



--------------------------------------------------------------------------------

(or, to the extent that for any reason the equivalent calculation under
Section 16 of the Exchange Act and the rules and regulations thereunder results
in a higher number, such higher number) and (B) the denominator of which is the
number of Shares outstanding on such day. The “Option Equity Percentage” as of
any day is the fraction, expressed as a percentage, (A) the numerator of which
is the sum of (1) the product of the Number of Options and the Option
Entitlement and (2) the aggregate number of Shares underlying any other call
option transaction sold by Dealer to Counterparty, and (B) the denominator of
which is the number of Shares outstanding. The “Share Amount” as of any day is
the number of Shares that Dealer and any person whose ownership position would
be aggregated with that of Dealer (Dealer or any such person, a “Dealer Person”)
under any law, rule, regulation, regulatory order or organizational documents or
contracts of Counterparty that are, in each case, applicable to ownership of
Shares (“Applicable Restrictions”), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership under any Applicable Restriction, as determined by Dealer in its
commercially reasonable discretion. The “Applicable Share Limit” means a number
of Shares equal to (A) the minimum number of Shares that could give rise to
reporting or registration obligations or other requirements (including obtaining
prior approval from any person or entity) of a Dealer Person, or could result in
an adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its commercially reasonable discretion, minus (B) 1% of
the number of Shares outstanding.

 

  (iii)

Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates (each, a “Dealer
Designated Affiliate”) to purchase, sell, receive or deliver such Shares or
other securities, or to make or receive such payment in cash, and otherwise to
perform Dealer’s obligations in respect of the Transaction and any such designee
may assume such obligations; provided, that such Dealer Designated Affiliate
shall comply with the provisions of the Transaction in the same manner as Dealer
would have been required to comply. Dealer shall be discharged of its
obligations to Counterparty to the extent such Dealer Designated Affiliate fully
performs the obligations designated by Dealer to such Dealer Designated
Affiliate under this Section 10(e)(iii).

 

  (f)

Staggered Settlement. If upon advice of counsel with respect to applicable legal
and regulatory requirements, including any requirements relating to Dealer’s
commercially reasonable hedging activities hereunder, Dealer reasonably
determines that it would not be practicable or advisable to deliver, or to
acquire Shares to deliver, any or all of the Shares to be delivered by Dealer on
any Settlement Date for the Transaction, Dealer may, by notice to Counterparty
on or prior to any Settlement Date or other date of delivery for the Transaction
(any such date, a “Nominal Settlement Date”), elect to deliver the Shares on two
or more dates (each, a “Staggered Settlement Date”) as follows:

 

  (i)

in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which shall occur on or prior to such Nominal
Settlement Date) and the number of Shares that it will deliver on each Staggered
Settlement Date;

 

  (ii)

the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date; and

 

  (iii)

if the Net Share Settlement terms or the Combination Settlement terms set forth
above were to apply on the Nominal Settlement Date, then the Net Share
Settlement terms or the Combination Settlement terms, as the case may be, will
apply on each Staggered Settlement Date, except that the Shares otherwise
deliverable on such Nominal Settlement Date will be allocated among such
Staggered Settlement Dates as specified by Dealer in the notice referred to in
clause (i) above.

 

23



--------------------------------------------------------------------------------

  (g)

Certain Acknowledgements. Each of Dealer and Counterparty acknowledges that the
offer and sale of the Transaction to it is intended to be exempt from
registration under the Securities Act of 1933, as amended (the “Securities
Act”), by virtue of Section 4(a)(2) thereof. Accordingly, Counterparty
represents and warrants to Dealer that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment and its investments in and liabilities in respect
of the Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and it is able to bear any loss in connection
with the Transaction, including the loss of its entire investment in the
Transaction, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws, and (v) its financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness and is capable of assessing the merits of and understanding (on its
own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of the Transaction.

 

  (h)

[Reserved.]

 

  (i)

Additional Termination Events.

 

  (i)

Notwithstanding anything to the contrary in this Confirmation, upon any Early
Conversion in respect of which a Notice of Conversion that is effective as to
Counterparty has been delivered by the relevant converting Holder:

 

  (A)

Counterparty shall, within five Scheduled Trading Days of the Conversion Date
for such Early Conversion, provide written notice (an “Early Conversion Notice”)
to Dealer specifying the number of Convertible Notes surrendered for conversion
on such Conversion Date (such Convertible Notes, the “Affected Convertible
Notes”) and the “Settlement Method” (as defined in the Indenture) applicable to
the Affected Convertible Notes (and, if applicable, the “Specified Dollar
Amount” (as defined in the Indenture)) elected (or deemed to be elected) with
respect to the relevant Affected Convertible Notes), and the giving of such
Early Conversion Notice shall constitute an Additional Termination Event as
provided in this clause (i);

 

  (B)

upon receipt of any such Early Conversion Notice, Dealer shall designate an
Exchange Business Day as an Early Termination Date (which Exchange Business Day
shall be on or as promptly as reasonably practicable after the related
conversion settlement date but no earlier than one Scheduled Trading Day
following the “Conversion Date” (as defined in the Indenture) for such Early
Conversion) with respect to the portion of the Transaction corresponding to a
number of Options (the “Affected Number of Options”) equal to the lesser of
(x) the number of Affected Convertible Notes and (y) the Number of Options as of
the Conversion Date for such Early Conversion;

 

  (C)

any payment hereunder with respect to such termination shall be calculated
pursuant to Section 6 of the Agreement as if (x) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the Affected Number of Options,

 

24



--------------------------------------------------------------------------------

  (y) Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (z) the terminated portion of the Transaction were the
sole Affected Transaction (and, for the avoidance of doubt, the provisions of
Section 10(m) shall apply to any amount that is payable by Dealer to
Counterparty pursuant to this Section 10(i)(i)(C) as if, solely for the purpose
of electing the settlement method, Counterparty were not the Affected Party);
provided that the amount payable with respect to such termination shall not be
greater than (1) the Applicable Percentage, multiplied by (2) the Affected
Number of Options, multiplied by (3) (x) the sum of (i) the amount of cash paid
(if any) to the Holder (as such term is defined in the Indenture) of an Affected
Convertible Note upon conversion of such Affected Convertible Note and (ii) the
number of Shares delivered (if any) to the Holder (as such term is defined in
the Indenture) of an Affected Convertible Note upon conversion of such Affected
Convertible Note, multiplied by the Applicable Limit Price on the settlement
date for the conversion of such Affected Convertible Note, minus (y) USD 1,000;

 

  (D)

for the avoidance of doubt, in determining the amount payable in respect of such
Affected Transaction pursuant to Section 6 of the Agreement, the Calculation
Agent shall assume that (x) the relevant Early Conversion and any conversions,
adjustments, agreements, payments, deliveries or acquisitions by or on behalf of
Counterparty leading thereto had not occurred, (y) no adjustments to the
Conversion Rate have occurred pursuant to any Excluded Provision and (z) the
corresponding Convertible Notes remain outstanding; and

 

  (E)

the Transaction shall remain in full force and effect, except that, as of the
Conversion Date for such Early Conversion, the Number of Options shall be
reduced by the Affected Number of Options.

 

  (ii)

Notwithstanding anything to the contrary in this Confirmation if an event of
default with respect to Counterparty occurs under the terms of the Convertible
Notes as set forth in Section 7.01 of the Indenture and such event of default
results in the Convertible Notes being accelerated and declared due and payable
or, in cases set forth in Sections 7.01(A)(ix) and 7.01(A)(x) of the Indenture,
becoming due and payable, then such acceleration shall constitute an Additional
Termination Event applicable to the Transaction and, with respect to such
Additional Termination Event, (A) Counterparty shall be deemed to be the sole
Affected Party, (B) the Transaction shall be the sole Affected Transaction and
(C) Dealer shall be the party entitled to designate an Early Termination Date
pursuant to Section 6(b) of the Agreement (which Early Termination Date shall be
on or as promptly as reasonably practicable after Dealer becomes aware of the
occurrence of such acceleration).

 

  (iii)

Within five Scheduled Trading Days following any Repayment Event (as defined
below) with respect to any Convertible Notes (the “Repayment Event Notes”),
Counterparty shall notify Dealer of such Repayment Event and the aggregate
principal amount of Convertible Notes subject to such Repayment Event (any such
notice, a “Repayment Notice”); provided that any such Repayment Notice shall
contain a repetition by Counterparty of the representation and warranty set
forth in Section 8(f) hereunder with reference to the date of such Repurchase
Notice and an acknowledgement by Counterparty of its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Exchange Act and the rules and regulations thereunder, in respect of the
delivery of such Repayment Notice. The receipt by Dealer from Counterparty of
any Repayment Notice shall constitute an Additional Termination Event as
provided in this Section 10(i)(iii). Upon receipt of any such Repayment Notice,
Dealer shall designate an Exchange Business Day following receipt of such
Repayment Notice

 

25



--------------------------------------------------------------------------------

  (which Exchange Business Day shall be on or as promptly as reasonably
practicable after the related repurchase settlement date for the relevant
Repayment Event Notes) as an Early Termination Date with respect to the portion
of the Transaction corresponding to a number of Options (the “Repayment
Options”) equal to the lesser of (A) the aggregate principal amount of such
Convertible Notes specified in such Repayment Notice, divided by USD 1,000, and
(B) the Number of Options as of the date Dealer designates such Early
Termination Date and, as of such date, the Number of Options shall be reduced by
the number of Repayment Options. Any payment hereunder with respect to such
termination (the “Repayment Unwind Payment”) shall be calculated pursuant to
Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Transaction
and a Number of Options equal to the number of Repayment Options,
(2) Counterparty were the sole Affected Party with respect to such Additional
Termination Event, (3) no adjustments to the Conversion Rate have occurred
pursuant to an Excluded Provision, (4) the corresponding Convertible Notes
remain outstanding, (5) the relevant Repayment Event and any conversions,
adjustments, agreements, payments, deliveries or acquisitions by or on behalf of
Counterparty leading thereto had not occurred and (6) the terminated portion of
the Transaction were the sole Affected Transaction.

“Repayment Event” means that (i) any Convertible Notes are repurchased (whether
in connection with or as a result of a fundamental change, howsoever defined, or
for any other reason) by Counterparty or any of its subsidiaries, (ii) any
Convertible Notes are delivered to Counterparty in exchange for delivery of any
property or assets of Counterparty or any of its subsidiaries (howsoever
described), (iii) any principal of any of the Convertible Notes is repaid prior
to the final maturity date of the Convertible Notes (other than as a result of
an acceleration of the Convertible Notes that results in an Additional
Termination Event pursuant to Section 10(i)(ii)), or (iv) any Convertible Notes
are exchanged by or for the benefit of the “Holders” (as defined in the
Indenture) thereof for any other securities of Counterparty or any of its
subsidiaries (or any other property, or any combination thereof) pursuant to any
exchange offer or similar transaction. For the avoidance of doubt, any
conversion of Convertible Notes (whether into cash, Shares, “Reference Property”
(as defined in the Indenture) or any combination thereof) pursuant to the terms
of the Indenture shall not constitute a Repayment Event.

 

  (j)

Amendments to Equity Definitions.

 

  (i)

Solely in respect of adjustments to the Cap Price pursuant to Section 10(y), (1)
Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting the
words “that may have a diluting or concentrative effect on the theoretical value
of the relevant Shares” and replacing them with the words “that is the result of
a corporate event involving the Issuer or its securities that has a material
economic effect on the Shares or options on the Shares; provided that such event
is not based on (a) an observable market, other than the market for the
Company’s own stock or (b) an observable index, other than an index calculated
and measured solely by reference to Company’s own operations” and
(2) Section 12.1(d) of the Equity Definitions is hereby amended by replacing
“10%” with “20% in the third line thereof.

 

  (ii)

Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) inserting
“(1)” immediately following the word “means” in the first line thereof and
(2) inserting immediately prior to the semi-colon at the end of subsection
(B) thereof the following words: “or (2) the occurrence of any of the events
specified in Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with
respect to that Issuer”; provided that the period for dismissal, discharge, stay
or restraint therein shall be increased from within 15 days to within 30 days.

 

26



--------------------------------------------------------------------------------

  (iii)

Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1) replacing
“either party may elect” with “Dealer may elect” and (2) replacing “notice to
the other party” with “notice to Counterparty” in the first sentence of such
section.

 

  (k)

Setoff. Neither party shall have the right to set off any obligation that it may
have to the other party under the Transaction against any obligation such other
party may have to it, whether arising under the Agreement, this Confirmation or
any other agreement between the parties hereto, by operation of law or otherwise
and each party hereby waives any such right to setoff.

(l) Adjustments. For the avoidance of doubt, whenever the Calculation Agent is
called upon to make an adjustment pursuant to the terms of this Confirmation or
the Equity Definitions to take into account the effect of an event (other than
on adjustments made by reference to the Indenture), the Calculation Agent shall
make such adjustment in a commercially reasonable manner by reference to the
effect of such event on Dealer, assuming that Dealer maintains a commercially
reasonable hedge position. For the avoidance of doubt, such adjustments shall be
made in a commercially reasonable manner based on commercially reasonable inputs
and, to the extent of any adjustments or amendments to the terms of this
Confirmation or the Transaction, the Confirmation and Transaction shall provide
for (i) contingencies to exercise that are events not based on (a) an observable
market, other than the market for the Counterparty’s stock (or the Share
Termination Delivery Unit, as applicable) or (b) an observable index, other than
an index calculated or measured solely by reference to the Counterparty’s own
operations (or the issuer of the Share Termination Delivery Units’ own
operations, as applicable), (ii) the commercially reasonable nature of
adjustments permitted to the Transaction (without limitation, such as to
consider changes in volatility, expected dividends, stock price, strike price,
stock loan rate or liquidity relevant to the Shares (or the Share Termination
Delivery Units, as applicable), other commercially reasonable option pricing
inputs and the ability to maintain a commercially reasonable hedge position
relating to the underlying shares) and (iii) Net Share Settlement as the default
settlement method pursuant to the provisions opposite the caption “Net Share
Settlement” in Section 2 above or settlement in the Share Termination Delivery
Units pursuant to Section 10(m) below (in each case, subject to Counterparty’s
ability to elect otherwise subject to certain conditions).

 

  (m)

Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) an Announcement Event,
Merger Event or Tender Offer that is within Counterparty’s control, or (iii) an
Event of Default in which Counterparty is the Defaulting Party or a Termination
Event in which Counterparty is the Affected Party other than an Event of Default
of the type described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the
Agreement or a Termination Event of the type described in Section 5(b) of the
Agreement, in each case that resulted from an event or events outside
Counterparty’s control), and if Dealer would owe any amount to Counterparty
pursuant to Section 6(d)(ii) of the Agreement or any Cancellation Amount
pursuant to Article 12 of the Equity Definitions (any such amount, a “Payment
Obligation”), then Dealer shall satisfy the Payment Obligation by the Share
Termination Alternative (as defined below), unless (a) Counterparty gives
irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 12:00 p.m. (New York City time) on the date
of the Announcement Event, Merger Date, Tender Offer Date, Announcement Date (in
the case of a Nationalization, Insolvency or Delisting), Early Termination Date
or date of cancellation, as applicable, of its election that the Share
Termination Alternative shall not apply, (b) Counterparty remakes the
representation set forth in Section 8(f) as of the date of such election and
(c) Dealer agrees, in its commercially reasonable discretion, to such election,
in which case the provisions of Section 12.7 or Section 12.9 of the Equity
Definitions, or the provisions of Section 6(d)(ii) and Section 6(e) of the
Agreement, as the case may be, shall apply.

 

27



--------------------------------------------------------------------------------

Share Termination Alternative:    If applicable, Dealer shall deliver to
Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the relevant Payment
Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of the Equity
Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as applicable, in
satisfaction of such Payment Obligation in the manner reasonably requested by
Counterparty free of payment. Share Termination Delivery Property:    A number
of Share Termination Delivery Units, as calculated by the Calculation Agent,
equal to the Payment Obligation divided by the Share Termination Unit Price. The
Calculation Agent shall adjust the Share Termination Delivery Property by
replacing any fractional portion of a security therein with an amount of cash
equal to the value of such fractional security based on the values used to
calculate the Share Termination Unit Price. Share Termination Unit Price:    The
value of property contained in one Share Termination Delivery Unit, as
determined by the Calculation Agent in its discretion by commercially reasonable
means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Delivery Unit Price the
Calculation Agent may consider the purchase price paid in connection with the
purchase of Share Termination Delivery Property. Share Termination Delivery
Unit:    One Share or, if the Shares have changed into cash or any other
property or the right to receive cash or any other property as the result of a
Nationalization, Insolvency or Merger Event (any such cash or other property,
the “Exchange Property”), a unit consisting of the type and amount of such
Exchange Property received by a holder of one Share (without consideration of
any requirement to pay cash or other consideration in lieu of fractional amounts
of any securities) in such Nationalization, Insolvency or Merger Event, as
determined by the Calculation Agent. If such Nationalization, Insolvency, or
Merger Event involves a choice of Exchange Property to be received by holders,
such holder shall be deemed to have elected to receive the maximum possible
amount of cash. Failure to Deliver:    Applicable

 

28



--------------------------------------------------------------------------------

Other applicable provisions:

   If Share Termination Alternative is applicable, the provisions of Sections
9.8, 9.9 and 9.11 (as modified above) of the Equity Definitions and the
provisions set forth opposite the caption “Representation and Agreement” in
Section 2 will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that Share Termination Alternative is applicable to the Transaction.

 

  (n)

Jurisdiction.

 

  (i)

Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of either party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.

 

  (ii)

Submission to Jurisdiction. Section 13(b) of the Agreement is deleted in its
entirety and replaced by the following: “Each party hereby irrevocably and
unconditionally submits for itself and its property in any suit, legal action or
proceeding relating to this Agreement, the Confirmation and/or the Transaction,
or for recognition and enforcement of any judgment in respect thereof, (each,
“Proceedings”) to the exclusive jurisdiction of the Supreme Court of the State
of New York, sitting in New York County, the courts of the United States of
America for the Southern District of New York and appellate courts from any
thereof. Nothing in the Confirmation or this Agreement precludes either party
from bringing Proceedings in any other jurisdiction if (A) the courts of the
State of New York or the United States of America for the Southern District of
New York lack jurisdiction over the parties or the subject matter of the
Proceedings or decline to accept the Proceedings on the grounds of lacking such
jurisdiction; (B) the Proceedings are commenced by a party for the purpose of
enforcing against the other party’s property, assets or estate any decision or
judgment rendered by any court in which Proceedings may be brought as provided
hereunder; (C) the Proceedings are commenced to appeal any such court’s decision
or judgment to any higher court with competent appellate jurisdiction over that
court’s decisions or judgments if that higher court is located outside the State
of New York or Borough of Manhattan, such as a federal court of appeals or the
U.S. Supreme Court; or (D) any suit, action or proceeding has been commenced in
another jurisdiction by or against the other party or against its property,
assets or estate and, in order to exercise or protect its rights, interests or
remedies under this Agreement or the Confirmation, the party (1) joins, files a
claim, or takes any other action, in any such suit, action or proceeding, or
(2) otherwise commences any Proceeding in that other jurisdiction as the result
of that other suit, action or proceeding having commenced in that other
jurisdiction.”

 

  (o)

Registration. Counterparty hereby agrees that if, in the good faith reasonable
judgment of Dealer, based on the advice of counsel, the Shares (“Hedge Shares”)
acquired by Dealer for the purpose of effecting a commercially reasonable hedge
of its obligations pursuant to the Transaction cannot be sold in the public
market by Dealer without registration under the Securities Act, Counterparty

 

29



--------------------------------------------------------------------------------

  shall, at its election, either (i) in order to allow Dealer to sell the Hedge
Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act and (A) enter into an agreement,
in form and substance reasonably satisfactory to Dealer, substantially in the
form of an underwriting agreement customary for a registered secondary offering,
(B) provide accountant’s “comfort” letters in customary form for registered
offerings of a similar size in equity securities, (C) provide disclosure
opinions of nationally recognized outside counsel to Counterparty reasonably
acceptable to Dealer, (D) provide other customary opinions, certificates and
closing documents customary in form for registered offerings of equity
securities and (E) afford Dealer a reasonable opportunity to conduct a “due
diligence” investigation with respect of similar issuer to Counterparty
customary in scope for underwritten offerings of equity securities; provided,
however, that if Dealer, in its sole reasonable discretion, is not satisfied
with access to due diligence materials, the results of its due diligence
investigation, or the procedures and documentation for the registered offering
referred to above, then clause (ii) or clause (iii) of this paragraph shall
apply at the election of Counterparty, (ii) in order to allow Dealer to sell the
Hedge Shares in a private placement, enter into a private placement agreement
substantially similar to private placement purchase agreements customary for
private placements of equity securities of a similar size in respect of a
similar issuer, in form and substance commercially reasonably satisfactory to
Dealer (in which case, the Calculation Agent shall make any adjustments to the
terms of the Transaction that are necessary, in its commercially reasonable
judgment, to compensate Dealer for any discount from the public market price of
the Shares incurred on the sale of Hedge Shares in a private placement; for the
avoidance of doubt, any such adjustment shall be made to the extent not
prohibited under ASC 815-40); provided that no “comfort letter” or accountants’
consent shall be required to be delivered in connection with any private
placements, or (iii) purchase the Hedge Shares from Dealer at the then-current
market price on such Exchange Business Days, and in the amounts and at such
time(s), reasonably requested by Dealer.

 

  (p)

Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

  (q)

Right to Extend. Dealer may postpone or add, in whole or in part, any Valid Day
or Valid Days during the Settlement Averaging Period or any other date of
valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, if Dealer reasonably determines, in the case of clause (i),
in its commercially reasonable judgment or, in the case of clause (ii), based on
advice of counsel, that such action is reasonably necessary or appropriate
(i) to preserve Dealer’s commercially reasonable hedging or hedge unwind
activity hereunder in light of existing liquidity conditions in the stock loan
market or other relevant market or (ii) to enable Dealer to effect transactions
in Shares or Share Termination Delivery Units in connection with its
commercially reasonable hedging, hedge unwind or settlement activity hereunder
in a manner that would, if Dealer were Counterparty or an affiliated purchaser
of Counterparty, be in compliance with applicable legal, regulatory or
self-regulatory requirements of organizations with jurisdiction over Dealer or
its affiliates, or with related policies and procedures adopted by Dealer in
good faith so long as such policies and procedures would generally be applicable
in similar situations and applied in a non-discriminatory manner; provided that
no such Valid Day or other date of valuation, payment or delivery may be
postponed or added more than 75 Valid Days after the original Valid Day or other
date of valuation, payment or delivery, as the case may be.

 

  (r)

Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided,
further that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.

 

30



--------------------------------------------------------------------------------

  (s)

Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

  (t)

Notice of Certain Other Events. Counterparty covenants and agrees that:

 

  (i)

promptly following the public announcement of the results of any election by the
holders of Shares with respect to the consideration due upon consummation of any
Merger Event, Counterparty shall give Dealer written notice of (x) the weighted
average of the types and amounts of consideration that holders of Shares have
elected to receive upon consummation of such Merger Event or (y) if no holders
of Shares affirmatively make such election, the types and amounts of
consideration actually received by holders of Shares (the date of such
notification, the “Consideration Notification Date”); provided that in no event
shall the Consideration Notification Date be later than the date on which such
Merger Event is consummated; and

 

  (ii)

(A) Counterparty shall give Dealer commercially reasonable advance (but in no
event less than one Exchange Business Day prior to the relevant Adjustment
Notice Deadline) written notice of the section or sections of the Indenture and,
if applicable, the formula therein, pursuant to which any adjustment will be
made to the Convertible Notes in connection with any Potential Adjustment Event,
Merger Event or Tender Offer and (B) promptly following any such adjustment,
Counterparty shall give Dealer written notice of the details of such adjustment.
“Adjustment Notice Deadline” means (i) for any Potential Adjustment Event in
respect of the Dilution Adjustment Provision set forth in Section 5.05(A)(i) of
the Indenture, the relevant “Ex-Dividend Date” (as such term is defined in the
Indenture) or “effective date” (as such term is used in Section 5.05(A)(i) in
the Indenture), as the case may be, (ii) for any Potential Adjustment Event in
respect of the Dilution Adjustment Provision in the formula set forth in
Section 5.05(A)(iii)(1) of the Indenture, the first “Trading Day” (as such term
is defined in the Indenture) of the period referred to in the definition of “SP”
in such formula, (iii) for any Potential Adjustment Event in respect of the
Dilution Adjustment Provision in the formula set forth in
Section 5.05(A)(iii)(2) of the Indenture, the first “Trading Day” (as such term
is defined in the Indenture) of the “Valuation Period” (as such term is defined
in the Indenture), (iv) for any Potential Adjustment in respect of the Dilution
Adjustment Provision set forth in Section 5.05(A)(iv) of the Indenture, the
first “Trading Day” (as such term is defined in the Indenture) of the period
referred to in the definition of “SP’” in the formula in such Section, (v) for
any Merger Event or Tender Offer, the effective date of such Merger Event or
Tender Offer (or, if earlier, the first day of any valuation or similar period
in respect of such Merger Event).

 

  (u)

Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,

 

31



--------------------------------------------------------------------------------

  illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

  (v)

Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction; (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Issuer shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Relevant Prices; and (D) any market
activities of Dealer and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the Relevant Prices, each in a
manner that may be adverse to Counterparty.

 

  (w)

Early Unwind. In the event the sale of the Firm Notes (as defined in the
Purchase Agreement) is not consummated to the Initial Purchasers for any reason,
or Counterparty fails to deliver to Dealer opinions of counsel as required
pursuant to Section 10(a), in each case by 5:00 p.m. (New York City time) on the
Premium Payment Date, or such later date as agreed upon by the parties (the
Premium Payment Date or such later date the “Early Unwind Date”), the
Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Counterparty under the Transaction shall be cancelled
and terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date. Each of Dealer and Counterparty represents and acknowledges to the
other that, upon an Early Unwind, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.

 

  (x)

Payment by Counterparty. In the event that, following payment of the Premium,
(i) an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

 

  (y)

Other Adjustments Pursuant to the Equity Definitions. Notwithstanding anything
to the contrary in this Confirmation, solely for the purpose of adjusting the
Cap Price, the terms “Potential Adjustment Event,” “Merger Event,” and “Tender
Offer” shall each have the meanings assigned to such term in the Equity
Definitions (as amended by Section 10(j)(i) and, if applicable, by the
definition of “Announcement Event”), and upon the occurrence of a Merger Date,
the occurrence of a Tender Offer Date, or declaration by Counterparty of the
terms of any Potential Adjustment Event, respectively, as such terms are defined
in the Equity Definitions, the Calculation Agent shall determine in a
commercially reasonable manner whether such occurrence or declaration, as
applicable, has had a material economic effect on the Transactions and, if so,
may, in its commercially reasonable discretion, adjust the Cap Price to preserve
the fair value of the Options to Dealer; provided that in no event shall the Cap
Price be less than the Strike Price; provided further that any adjustment to the
Cap Price made pursuant to this Section 10(y) shall be made without duplication
of any other adjustment hereunder (including, for the avoidance of doubt,
adjustment made pursuant to the provisions opposite the captions “Method of
Adjustment,” “Consequences of Merger Events / Tender Offers” and “Consequence of
Announcement Events” in Section 3 above).

 

32



--------------------------------------------------------------------------------

  (z)

Tax Matters.

 

  (1)

Tax Representations and Forms.

i. For the purpose of Sections 4(a)(i) and (ii) of the Agreement, Counterparty
agrees to deliver to Dealer one duly executed and completed United States
Internal Revenue Service Form W-9 (or successor thereto) (x) upon execution of
this Confirmation, (y) promptly upon reasonable request by Dealer, and
(z) promptly upon learning that any such form previously provided by it has
become obsolete or incorrect. For the purpose of Section 3(f) of the Agreement,
Counterparty represents that it is a “United States person” for U.S. federal
income tax purposes as that term is defined in Section 7701(a)(30) of the Code.

ii. For the purpose of Sections 4(a)(i) and (ii) of the Agreement, Dealer agrees
to deliver to Counterparty one duly executed and completed United States
Internal Revenue Service Form W-9 (or successor thereto) (x) upon execution of
this Confirmation, (y) promptly upon reasonable request by Counterparty, and
(z) promptly upon learning that any such form previously provided by it has
become obsolete or incorrect. For the purpose of Section 3(f) of the Agreement,
Dealer represents that (A) it is a national banking association organized and
existing under the laws of the United States of America, is an exempt recipient
under Treasury Regulation Section 1.6049-4(c)(1)(ii)(M) and its federal taxpayer
identification number is [___] and (B) it is a “U.S. person” (as that term is
used in section 1.1441-4(a)(3)(ii) of United States Treasury Regulations) for
U.S. federal income tax purposes.

 

  (2)

Withholding Tax Imposed on Payments to Non-US Counterparties under the United
States Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable Tax”, each
as defined in Section 14 of the Agreement, shall not include any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the Code, any current or future regulations or official interpretations thereof,
any agreement entered into pursuant to Section 1471(b) of the Code, or any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

  (3)

Incorporation of ISDA 2015 Section 871(m) Protocol Provisions. To the extent
that either party to the Agreement with respect to this Transaction is not an
adhering party to the ISDA 2015 Section 871(m) Protocol published by the
International Swaps and Derivatives Association, Inc. on November 2, 2015 and
available at www.isda.org (the “871(m) Protocol”), the parties agree that the
provisions and amendments contained in the Attachment to the 871(m) Protocol are
incorporated into and apply to the Agreement with respect to this Transaction as
if set forth in full herein. The parties further agree that, solely for purposes
of applying such provisions and amendments to the Agreement with respect to this
Transaction, references to “each Covered Master Agreement” in the 871(m)
Protocol will be deemed to be references to the Agreement with respect to this
Transaction, and references to the “Implementation Date” in the 871(m) Protocol
will be deemed to be references to the Trade Date of this Transaction.

 

  (aa)

U.S. Resolution Stay Protocol. The parties agree that (i) to the extent that
prior to the date hereof both parties have adhered to the 2018 ISDA U.S.
Resolution Stay Protocol (the “Protocol”), the terms of the Protocol are
incorporated into and form a part of this Confirmation, and for such purposes
this Confirmation shall be deemed a Protocol Covered Agreement and each party
shall be deemed to have the same status as “Regulated Entity” and/or “Adhering
Party” as applicable to

 

33



--------------------------------------------------------------------------------

  it under the Protocol; (ii) to the extent that prior to the date hereof the
parties have executed a separate agreement the effect of which is to amend the
qualified financial contracts between them to conform with the requirements of
the QFC Stay Rules (the “Bilateral Agreement”), the terms of the Bilateral
Agreement are incorporated into and form a part of this Confirmation and each
party shall be deemed to have the status of “Covered Entity” or “Counterparty
Entity” (or other similar term) as applicable to it under the Bilateral
Agreement; or (iii) if clause (i) and clause (ii) do not apply, the terms of
Section 1 and Section 2 and the related defined terms (together, the “Bilateral
Terms”) of the form of bilateral template entitled “Full-Length Omnibus (for use
between U.S. G-SIBs and Corporate Groups)” published by ISDA on November 2, 2018
(currently available on the 2018 ISDA U.S. Resolution Stay Protocol page at
www.isda.org and, a copy of which is available upon request), the effect of
which is to amend the qualified financial contracts between the parties thereto
to conform with the requirements of the QFC Stay Rules, are hereby incorporated
into and form a part of this Confirmation, and for such purposes this
Confirmation shall be deemed a “Covered Agreement,” Dealer shall be deemed a
“Covered Entity” and Counterparty shall be deemed a “Counterparty Entity.” In
the event that, after the date of this Confirmation, both parties hereto become
adhering parties to the Protocol, the terms of the Protocol will replace the
terms of this paragraph. In the event of any inconsistencies between this
Confirmation and the terms of the Protocol, the Bilateral Agreement or the
Bilateral Terms (each, the “QFC Stay Terms”), as applicable, the QFC Stay Terms
will govern. Terms used in this paragraph without definition shall have the
meanings assigned to them under the QFC Stay Rules. For purposes of this
paragraph, references to “this Confirmation” include any related credit
enhancements entered into between the parties or provided by one to the other.
In addition, the parties agree that the terms of this paragraph shall be
incorporated into any related covered affiliate credit enhancements, with all
references to Dealer replaced by references to the covered affiliate support
provider. “QFC Stay Rules” means the regulations codified at 12 C.F.R. 252.2,
252.81–8, 12 C.F.R. 382.1-7 and 12 C.F.R. 47.1-8, which, subject to limited
exceptions, require an express recognition of the stay-and-transfer powers of
the FDIC under the Federal Deposit Insurance Act and the Orderly Liquidation
Authority under Title II of the Dodd Frank Wall Street Reform and Consumer
Protection Act and the override of default rights related directly or indirectly
to the entry of an affiliate into certain insolvency proceedings and any
restrictions on the transfer of any covered affiliate credit enhancements.

 

34



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and promptly
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Counterparty with respect to the Transaction, by manually signing this
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and promptly returning an
executed copy to Dealer.

 

Very truly yours,   [DEALER]        By:  

 

    Name:     Title:

 

Accepted and confirmed as of the Trade Date: AERIE PHARMACEUTICALS, INC. By:  

                     

Authorized Signatory Name: